Scates, J. delivered the following dissenting opinion: I am of opinion, that the Court below erred in excluding the precept under which the sale was made. The Courts have adopted a rule of strict construction in these cases of naked powers, requiring a party to show a strict compliance with every prerequisite .of law. This vigilance of the law, upon naked powers, is a substitute for that vigilance, which interest always prompts in those who execute a power coupled with an interest. But technical rules «should have their limit, subservient to the public good. The government must have revenue, and it must be collected from all; it must be enforced from the unwilling and negligent by disposing of their property to those who are willing to advance the money. But it will be impossible to do so, if technical rules are applied to defeat their rights acquired under sales, upon all and every plausible pretext of error, that ingenuity can, from time to time, suggest. The grounds of objection are made plausible in these cases, by the great disproportion between the consideration paid, and the value of the property purchased. If the consideration was full and adequate, these objections would frequently wear the aspect of a dishonest resistance of right. If the public confidence is destroyed, in ever acquiring a title free from technical objection, the State will be unable to collect her dues, as no one will advance, where the blunders of ignorance an d negligence in the executive officers in not complying literally with the law, will be allowed to defeat their rights. Legislation can hardly keep pace with ingenuity, so as to remove or anticipate the grounds of objection. I should allow all substantial departures from the law, as valid objections. The objection to this precept is unsubstantial. It is not to the sale as irregular, or injurious to the owner. It is simply that the sheriff’s precept commanding the sale, was not a copy of the judgment. It issued upon the judgment, for the sale of the lands condemned by the judgment, at the time and place mentioned in the judgment; yet it did not copy or recite the judgment. Therefore it is held void, and the purchaser acquired nothing. I am of opinion that this objection is wholly technical, and not substantial. The law directed the clerk to make out this precept, and gives the substance of its contents, and requires it to conform thereto as near as circumstances will permit. I cannot construe the law as making all void, because of an omission to insert in it the whole of the judgment. Upon the exclusion of this precept depended the exclusion of the deed made under the sale. I am of opinion that the Court below, erred in both, and that the judgment below ought, therefore, to be reversed. Judgment affirmed.